DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2021, has been entered.

Priority for Claims
	This is the first application in the family of applications filed to be directed towards a specific creatinine clearance.  As, the priority date of the instant claims is April 30, 2020.  However, the cited references all predate the earliest cited priority date for any application in Applicant’s family of applications.

Response to Arguments
	The double patenting rejection is withdrawn in view of the amendments to the claims.  
	The obviousness rejection over Batul is withdrawn in view of the amendments to the claims.

	To avoid this interpretation of the claims, Applicant can add a step for: identifying a subject as having a CrCl of 10-30 mL/min.  Even further, the subject should be identified as having atrial fibrillation/flutter because treatment of ventricular arrhythmias does not contraindicate administration to a subject with a CrCl of 10-30 mL/min. 
	However, the prior art cited below indicates that decreasing dose and frequency of administration, consistent with Ivaturi is specifically taught for subjects with a renal clearance of below 30 mL/min.
Hoffman et al., “Renal Insufficiency and Medication in Nursing Homes,” Medicine Deutsches Ärzteblatt International | Dtsch Arztebl Int 2016; 113: 92–8.  Hoffman explains:
Since repeated administration of sotalol to patients with impaired renal function incurs a risk of accumulation, the dosage should be adjusted to renal clearance taking into account heart rate (no lower than 50 bpm) and clinical efficacy. It is recommended that patients with severe renal insufficiency should be given sotalol hydrochloride only with frequent ECG monitoring and monitoring of serum concentrations. It is recommended that in patients whose creatinine clearance is reduced to values of 10–30 mL/min (serum creatinine 2–5 mg/dL) the dosage should be reduced to half, and at values <10 mL/min (serum creatinine >5mg/dL) it should be reduced to a quarter.

Ivaturi teaches, “In some instances, with patients having abnormal renal function, the IV doses administered may be decreased in amount or strength to account for any renal impairment.”  As such, while Ivaturi does not explicitly teach administration of sotalol to a subject with a CrCl of 10-30 mL/min, Ivaturi does not teach away from treating “any renal impairment.”
	The reference below provides a specific suggestion of lengthening dosage interval to 48 hours in a subject with renal failure. 
	Blair et al., “Sotalol kinetics in renal insufficiency,” Clin. Pharmacol. Ther. April 1981, explains: 

    PNG
    media_image1.png
    173
    553
    media_image1.png
    Greyscale

Further, 

    PNG
    media_image2.png
    142
    561
    media_image2.png
    Greyscale

	Similarly, Sundquist et al., “Serum levels and half-life of sotalol in chronic renal failure,” Ann Clin Res. 1975 Dec;7(6):442-6, explains:

    PNG
    media_image3.png
    189
    777
    media_image3.png
    Greyscale

	Dumas et al., “Variations of sotalol kinetics in renal insufficiency,” Int J Clin Pharmacol Ther Toxicol. 1989 Oct;27(10):486-9, explains:

    PNG
    media_image4.png
    140
    764
    media_image4.png
    Greyscale

The examiner notes that Ivaturi teaches substantial flexibility in strength and dosage of administration.  Doses may be “decreased in amount or strength to account for any renal impairment.” See par. 31.  Ivaturi explains that oral dosages may be decreased, and/or the time between intravenous dose and oral dose or between subsequent maintenance doses may be lengthened.  For example, oral doses can be every 24 hours, rather than every 12 hours in patients with renal impairment. See par. 31.  As such, if a patient has much lower renal clearance, it is obvious to have a longer period of time between IV sotalol and oral sotalol.  This trend includes waiting 4 hours for a subject with a clear that is >90 mL/min as compared to waiting 12 hours for a subject with a clearance of 10-30 mL/min.  Ivaturi teaches flexibility and notes that oral dosages can be administered 12 hours or 24 hours, e.g., after initiation or completion of IV infusion. See par. 67.  More importantly this is entirely consistent with the instant claims.  Dosage IV(a) and VII includes 75 mg through IV administration followed by 80 mg starting 12 hours after completion of IV administration every 48 hours.  For each embodiment claimed for subject IV (i.e., those with the highest degree of renal impairment), the oral dosages are predictably the least frequent under VII, VIII, and IX, as being administered once every 48 hours.  Overall, a POSA would be able to balance the degree of renal impairment with the dosage strength and/or frequency in an effort to optimize the dosage for a patient in view of Ivaturi.
	
Status of the Claims
Claims 1, 18, and 22-25 are examined.  Claims 19-21 are preliminarily withdrawn.  Claims 1 and 18-25 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 18, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ivaturi et al., (US2019/0307343), in view of Hoffman et al., “Renal Insufficiency and Medication in Nursing Homes,” Medicine Deutsches Ärzteblatt International | Dtsch Arztebl Int 2016; 113: 92–8, in view of Dumas et al., “Variations of sotalol kinetics in renal insufficiency,” Int J Clin Pharmacol Ther Toxicol. 1989 Oct;27(10):486-9, in view of Blair et al., “Sotalol kinetics in renal insufficiency,” Clin. Pharmacol. Ther. April 1981, and in view of Sundquist et al., “Serum levels and half-life of sotalol in chronic renal failure,” Ann Clin Res. 1975 Dec;7(6):442-6.
Ivaturi teaches administering sotalol in a manner that allows for intravenous sotalol to be administered and a patient can be converted to oral sotalol to increase hospital flexibility, convenience, and to save money, regardless of whether they have normal or abnormal renal function. See par. 27 and par. 33.  Typically a subject is required to stay at a hospital for three days prior to discharge. See par. 35.  In this case treatment will allow for a subject to be tested three times for a proper QTc measurement to determine if that subject maintained a QTc that is within 20% of their baseline level prior to treatment. See par. 30.  Further, a patient can be treated whether they have normal or abnormal renal function. See par. 31.  More specifically, a subject will be administered a lower dosage or a less frequent dosage if they are known to have renal impairment, such as every 24 hours with impairment rather than every 12 hours, e.g.  In other words, a subject with impaired renal function will receive a lower dose or receive administration less frequently.  The methods described allow for a reduction of a hospital stay to 24 hours by accelerating parameters, such as Cmax. See par. 44.  Further, after surgery re-initiation of sotalol can re-stabilize Cmax.  See par. 47.  QTc interval is able to be kept below 500 msec throughout this process. See par. 49.  
Hoffman explains:
Since repeated administration of sotalol to patients with impaired renal function incurs a risk of accumulation, the dosage should be adjusted to renal clearance taking into account heart rate (no lower than 50 bpm) and clinical efficacy. It is recommended that patients with severe renal insufficiency should be given sotalol hydrochloride only with frequent ECG monitoring and monitoring of serum concentrations. It is recommended that in patients whose creatinine clearance is reduced to values of 10–30 mL/min (serum creatinine 2–5 mg/dL) the dosage should be reduced to half, and at values <10 mL/min (serum creatinine >5mg/dL) it should be reduced to a quarter.

Similarly, Dumas explains:

    PNG
    media_image4.png
    140
    764
    media_image4.png
    Greyscale

	Blair explains:

    PNG
    media_image1.png
    173
    553
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    142
    561
    media_image2.png
    Greyscale

	Finally, Sundquist explains:

    PNG
    media_image3.png
    189
    777
    media_image3.png
    Greyscale

prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed invention in view of Ivaturi, Hoffman, Dumas, Blair, and Sunquist.  One would be motivated to do so because Ivaturi teaches advantages of converting a subject from IV sotalol to oral sotalol in a manner that reduces hospital stay, increases convenience and reduces cost.  This is done safely and effectively by allow a patient to be monitored for QTc prolongation three times within a short period of time so that conversion can be rapid.  This is taught to be possible regardless of renal abnormality.  Further, Ivaturi explains that as renal function decreases, the dose of sotalol and/or the frequency of administration of sotalol must be decreased.  Ivaturi even provides an example that indicates that abnormal renal function may require administration once daily rather than twice daily.  The elected species in this case has taken that general trend taught by Ivaturi and claimed administration only once every two days to a subject with severely impaired renal function.  Given the optimizable nature of dosage and the trend to administer a lower amount to a subject as renal impairment increases, it would require nothing more than routine optimization to arrive at the claimed dosage.  Further, discharging a subject after 2-4 dosages does not appear to conflict with the dosage trend and intent of Ivaturi.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Even further, Hoffman and Dumas explicitly teach administration of sotalol to treat a subject with a CrCl of 10-30 mL/min.  Ivaturi, Sundquist, and Blair make clear that the roadmap for dosage adjustment as renal clearance decreases is well-known and has been for some time.
As such, no claim is allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                                                                                                                                                                                                          
/JARED BARSKY/Primary Examiner, Art Unit 1628